Citation Nr: 1430321	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  04-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for valvular heart disease, to include as secondary to hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to hypertension and/or valvular heart disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Detroit, Michigan RO in September 2005.  A transcript of that hearing is associated with the claims file.

These matters were previously before the Board in January 2006, when the Board denied the Veteran's claims.  The Veteran appealed the January 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 memorandum decision and an April 2008 order, the Court vacated the Board's January 2006 decision and remanded the case for further development.  In April 2009 and December 2011, the Board remanded the claims for further development.  They are now returned to the Board for consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its December 2011 remand, the Board requested a supplemental VA opinion to address the etiology of his hypertension, and to adequately discuss the pertinent evidence in the claims file.  The examiner provided a supplemental opinion in June 2012, which addressed the in-service blood pressure readings of 120/80 and 118/90, stating that they were not suggestive of hypertension "as average [b]lood pressure reading was normal ie 120/80."  However, in October 2012, the Veteran's representative submitted a medical treatise which states that a blood pressure reading of 120/80 is not "normal" and is now considered "prehypertension."  The Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999).  

In December 2012, the same VA examiner reported that there was "no change" to his opinion; however, it is unclear from the opinion report whether the medical treatise information submitted by the Veteran's representative was considered.  Even if it was considered, the examiner did not address the medical treatise in the December 2012 opinion, as the opinion provided merely quoted the June 2012 opinion.  Moreover, the examiner did not discuss the in-service blood pressure reading of 118/90, which is relevant, as Diagnostic Code 7101 defines hypertension to include diastolic blood pressure readings predominantly 90 mm. or greater.  The examiner's statement that blood pressure readings averaged 120/80 is not correct based on the blood pressure reading of 118/90, and it would be difficult to disregard the 118/90 reading as an outlier when there are only three blood pressure readings to consider.  

Accordingly, the Board believes that the Veteran should be provided with a new VA examination to determine the etiology of his hypertension.  The examiner should thoroughly discuss all of the in-service blood pressure readings, and should be advised that VA regulations consider a diastolic blood pressure reading predominantly 90 mm. or greater to be hypertension.  The examiner should also consider and discuss the medical treatise submitted by the Veteran's representative which states that blood pressure readings of 120/80 are no longer "normal" and now indicate "prehypertension" in the opinion provided.

With regard to the Veteran's claims for entitlement to service connection for valvular heart disease and an acquired psychiatric disability, these issues are inextricably intertwined with the issue of entitlement to service connection for hypertension.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of his hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a thorough examination of the claims file, to include the in-service blood pressure readings, the post-service medical evidence, the Veteran's lay statements and testimony, as well as the medical treatises submitted by the Veteran's representative, the examiner must provide the following opinion:

* Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension was caused by or incurred during his active duty service?

The examiner must provide thorough rationale and explanation for the opinion provided, and must specifically discuss the significance of the in-service blood pressure readings (one of which shows a diastolic blood pressure reading of 90 mm.) as well as the medical treatise information which states that a blood pressure reading of 120/80 is no longer "normal" and is now considered "prehypertension."  The examiner should also address the 1975 blood pressure reading of 140/110.  A complete explanation and rationale must be provided for all opinions stated.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



